NO. 07-02-0497-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL A

                                       JULY 15, 2003

                          ______________________________


                           CHAD GALE SNIDER, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

               FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                  NO. B13816-0009; HONORABLE ED SELF, JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS, and CAMPBELL, JJ.


                               ABATEMENT AND REMAND


       Appellant Chad Gale Snider has given notice of appeal from a conviction and

sentence in Cause No. B13816-0009 in the 242nd District Court of Hale County, Texas

(the trial court). The appellate court clerk received and filed the trial court clerk’s record

on February 3, 2003. By letter dated June 26, 2003, the appellate clerk advised counsel

for appellant that appellant’s brief was past due, and that neither the brief nor a motion for
extension of time for filing of the brief had been received. Counsel for appellant was

further advised by such letter that if no response to the letter was received on or before

July 7, 2003, the appeal would be abated to the trial court for hearing pursuant to TEX . R.

APP. P. 38.8. No response to the clerk’s letter of June 26, 2003, has been received.


       Accordingly, this appeal is abated and the cause is remanded to the trial court. TEX .

R. APP. P. 38.8(b)(2). Upon remand, the judge of the trial court is directed to immediately

cause notice to be given of and to conduct a hearing to determine: (1) whether appellant

desires to prosecute this appeal; (2) if appellant desires to prosecute this appeal, then

whether appellant’s present counsel should be replaced; and (3) what orders, if any, should

be entered to assure the filing of appropriate notices and documentation to dismiss

appellant’s appeal if appellant does not desire to prosecute this appeal, or, if appellant

desires to prosecute this appeal, to assure that the appeal will be diligently pursued. If the

trial court determines that the present attorney for appellant should be replaced, the court

should cause the clerk of this court to be furnished the name, address, and State Bar of

Texas identification number of the newly-appointed or newly-retained attorney.


       The trial court is directed to: (1) conduct any necessary hearings; (2) make and file

appropriate findings of fact, conclusions of law and recommendations, and cause them to

be included in a supplemental clerk’s record; (3) cause the hearing proceedings to be

transcribed and included in a supplemental reporter’s record; (4) have a record of the

proceedings made to the extent any of the proceedings are not included in the

supplemental clerk’s record or the supplemental reporter’s record; and (5) cause the

records of the proceedings to be sent to this court. TEX . R. APP. P. 38.8(b)(3). In the

                                              2
absence of a request for extension of time from the trial court, the supplemental clerk’s

record, supplemental reporter’s record, and any additional proceeding records, including

any orders, findings, conclusions and recommendations, are to be sent so as to be

received by the clerk of this court not later than August 18, 2003.




                                                Per Curiam


Do not publish.




                                            3